Citation Nr: 0411116	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

1.  Entitlement to an increased rating for post-operative 
residuals of a right knee injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to annual clothing allowance under 38 U.S.C.A. § 
1162.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to October 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Fort 
Harrison, Montana.  

The veteran's clothing allowance claim is remanded to the RO via 
the Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of the 
veteran's increased rating claim has been developed and obtained, 
and all due process concerns have been addressed.

2.  The veteran's right knee disability is manifested by evidence 
of slight subluxation, early varus deformity, and X-ray findings 
of degenerative joint disease with 0 to 110 to 115 degrees of 
motion of his right knee and a gait that slightly favored the 
right. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
the veteran's post-operative residuals of a right knee injury have 
not been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and duty 
to assist requirements of VA as originally set out in the Veterans 
Claims Assistance Act of 2000 (VCAA), since codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A.  In this regard, VA must notify the 
claimant of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
increased rating claim in July 2001.  Before initial adjudication 
of his claim, he was notified via letter in November 2001 that VA 
could contact private medical care providers on his behalf to 
obtain evidence if the veteran provided the necessary release 
form.  He was notified that submission of private medical records 
remained his ultimate responsibility.  He was also informed to 
notify the RO if he received treatment from a VA medical facility 
so that these records could be obtained and that a VA examination 
was to be arranged.  The May 2003 Statement of the Case (SOC) 
provided the veteran with the full regulation of VA's duty to 
assist and with specific criteria for an increased rating for his 
right knee disability.  Accordingly, the Board considers the VA's 
notice requirements met in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The 
veteran was afforded VA examinations in January 2001 and January 
2003.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting reports 
have been obtained.  VA treatment records and letters from his 
private physician are associated with this claims folder.    The 
veteran has not identified evidence not of record or supplied 
necessary release forms to obtain any additional evidence.  

In view of the foregoing, the Board concludes that no further 
assistance to the veteran regarding development of evidence for 
the issue decided herein is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Service connection for post-operative medial meniscectomy, 
evaluated as 10 percent disabling due to such symptoms as painless 
motion, slight reduction of sensation and complaints of pain, was 
granted in a December 1974 rating decision.  In an April 1994 
rating decision, the veteran's disability rating was increased to 
20 percent based on persistent atrophy of the right quadriceps 
muscles and positive X-ray findings of medial joint space 
narrowing with osteophyte formation.  In July 2001, the veteran 
initiated his current increased rating claim.  In essence, the 
veteran contends that his current disability rating does not 
properly evaluate his service-connected right knee condition.

The severity of a service-connected disability is ascertained, for 
VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities (Schedule).  To 
evaluate the severity of a particular disability, it is essential 
to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  However, where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, only the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. § 
4.2, the regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 
38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  The 
determination of the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or whether 
a preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  The Board notes that evidence supporting a claim or 
being in relative equipoise is more than evidence that merely 
suggests a possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
veteran to prevail.  Id. at 56.

Here, the veteran has submitted numerous opinion letters from his 
private physician in support of his claim.  The August 2001 letter 
reflects that the private physician indicated that he would rate 
the veteran's subluxation as severe and noted that physical 
examination of the veteran revealed that his tibia shifted on the 
femoral condoyle, which caused subluxation and severe pain with 
weakness of the quadriceps.  In a November 2002 letter, the 
private physician indicated that he had determined the veteran had 
knee instability with subluxation during his physical examination 
but as he recalled, it was difficult to demonstrate as the veteran 
had "kept his legs in fine shape."  While the private physician 
has characterized the veteran's right knee instability as 
"severe", the private physician has provided little or no 
objective findings to support his characterization other than 
clarifying the method he used to examine the veteran.  This 
reduces the probative and material value of this physician's 
letters in rating the veteran's right knee disability.

In contrast, the January 2002 VA examination report contains 
specific objective findings.  The report reflects that visual 
examination of the right knee revealed no redness, no swelling, 
and no sign of muscular atrophy.  Deep tendon reflexes were within 
normal limits and muscle strength was 3 to 4+ out of 5+.  The 
report specifically indicates that while there was no sign of 
instability of the ligaments, examination of the medial and 
collateral ligaments was not aggressively pursued because the 
veteran complained of pain with minimal touch.  The veteran had 
zero to 110 degrees of motion of his right knee.  The report also 
indicated that there was a significant well-healed scar around the 
knee.  

A February 2002 VA radiology report contains an impression of 
post-operative changes with associated degenerative joint disease 
of the right knee.

A January 2003 VA examination report reflects that the veteran was 
ambulatory but his gait slightly favored the right with early 
varus deformity of the right knee upon standing.  The report 
indicates that physical examination of the veteran revealed no 
sign of muscle atrophy of the quadriceps muscles and muscle 
strength was 5+ out of 5.  There was no evidence of instability 
and no laxity.  He had pain with stress to the medical collateral 
ligament and the lateral collateral ligament and pain to 
palpitation long these joint lines.  He had active flexion of zero 
to 115 degrees.  He had crepitation on motion but a negative 
patellar apprehension test.  The report reflects that there were 
several scars around the knee that were consistent with the 
veteran's surgical history.  The report also indicates that the 
impression revealed by X-rays of his knee was relatively unchanged 
from 2001.

The veteran's VA treatment records are also of record.  A December 
2000 VA outpatient note reflects that the veteran was seen 
urgently for right knee pain and he had increasing pain which was 
worse at the end of the day after work.  The outpatient note 
reflects that veteran was given Ibuprofen.  His treatment records 
also reflect that the veteran was prescribed a patellar 
stabilization brace for his right knee.

The veteran has asserted through various statements in support of 
his claim that his right knee disability has worsened and that it 
should be evaluated as severe.  He specifically points to the 
letters provided by his private physician.  There is no 
requirement that additional evidentiary weight be given to the 
opinion of a physician who treats a veteran; courts have 
repeatedly declined to adopt the "treating physician rule".  See 
White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).  That is not to say that the Board will 
ignore the opinion of the veteran's treating physician.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  As previously 
indicated, however, the letter from the private physician holds 
little probative and material value as the letters contained few 
objective findings to support the physician's characterization.  
Furthermore, even this physician's letter revealed that the 
veteran's right knee instability with subluxation was difficult to 
demonstrate.  

Similarly, the January 2002 and January 2003 VA examination 
reports reflect no knee instability, (although evaluation was not 
aggressively pursued in 2002 owing to the veteran's complaints of 
pain at the time).

Diagnostic Code 5257 provides the following evaluations for knee 
disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; and 
30 percent (the maximum allowed) for severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003); see Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  The negative apprehension test found in the 
January 2003 VA examination report, when combined with the absence 
of visible sign of instability in the January 2002 VA examination 
report, but with the private physician's physical finding of a 
tibia shift on the femoral condoyle and the fact that the veteran 
was prescribed a knee brace combine to reveal a disability which 
more closely approximates the criteria for slight impairment, (10 
percent).

The veteran, however, also has arthritis in this knee.  The 
General Counsel for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257.  When the knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-percent 
rating under Diagnostic Code 5260 (flexion limited to 60 degrees 
or less) or 5261 (extension limited to 5 degrees or more) in order 
to obtain a separate rating for arthritis.  VAOPGCPREC 9-98.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under Diagnostic 
Code 5257 can also be compensated under 5003 and vice versa.

The evidence of record does contain X-ray findings of degenerative 
joint disease of the right knee.  Degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the veteran's 
claim.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

The evidence of record reveals that the veteran's range of motion 
of the right knee was from zero degrees to 110 to 115 degrees of 
flexion.  In short, the veteran had very slight limitation of left 
knee flexion and normal extension.  As the evidence of record does 
not reveal flexion limited to 60 degrees or extension limited to 5 
degrees, the criteria for a zero percent (noncompensable) 
disability rating based on limitation of motion of the knee have 
not been met during the pendency of this appeal.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261 (2003).  As the veteran's 
right knee disability is not manifested by even noncompensable 
limitation of motion, his X-ray finding of degenerative joint 
disease and complaints of pain do not warrant a separate schedular 
disability rating based on limitation of motion of the veteran's 
right knee.  See VAOPGCPREC 9-98.

However, an evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In the instant case, the veteran has indicated that 
he has difficulty walking up and down stairs, has weakness of his 
right knee, and he has complained of pain.  The veteran also has 
indicated that he had to ice his knee after a day of work and 
there is crepitation and early varus deformity.  The veteran's 
gait also is slightly altered such that when combined with his X-
ray findings, the veteran's entire right knee disability picture 
more closely approximates moderate right knee impairment as to 
warrant the 20 percent rating currently in effect.  

However, the evidence of record does not show that the veteran's 
right knee disability picture more closely approximates the 
criteria for a higher 30 percent disability rating.  While the 
veteran has maintained that he is unable to walk up stairs, the 
objective evidence reveals that he had no atrophy of the 
quadriceps muscles and had normal muscle strength.  While he had 
been prescribed a knee brace, the evidence shows that the veteran 
was ambulatory and had deep tendon reflexes within normal limits.  
The probative evidence of record reveals that examination revealed 
no evidence of instability or laxity of the veteran's right knee.  
Therefore, the Board concludes that the probative and material 
evidence of record is not reflective of a right knee disability 
picture which more closely approximates the criteria for a higher, 
30 percent disability rating.  See 38 C.F.R. § 4.7 (2003).  As 
such, the veteran's claim of entitlement to an increased rating 
must be denied.

The Board has also considered whether the veteran is entitled to a 
higher disability rating under alternative diagnostic codes 
available to evaluate knee disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259 (2003); but see 38 C.F.R. § 4.14 
(2003).  The evidence of record does not reflect the veteran has 
ankylosis of his right knee or episodes of locking of the right 
knee with effusion such that application of Diagnostic Code 5256 
or 5258, respectively, would be proper.

Furthermore, the Board has considered whether the veteran is 
entitled to a separate disability rating for his post-operative 
scars.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (Scars must 
be considered separately).  Here, the evidence of record reflects 
that the veteran has never complained of painful post-operative 
scars and physical examination, as revealed by the medical 
evidence, revealed his scars to be well healed.  (In this regard, 
prior to August 2002, a superficial scar that was tender and 
painful upon demonstration warranted a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under 
the revised regulation, a 10 percent disability rating is assigned 
for superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2003).  A superficial scar is one 
not associated with underlying soft tissue damage.  Id.)   In 
short, the evidence of record does not reflect a painful scar such 
that a disability rating is appropriate under either the prior or 
revised rating criteria.  Accordingly, the Board finds that the 
preponderance of the evidence of record is against a separate 
compensable rating for his surgical scar.

Finally, the Board recognizes that the veteran's service-connected 
right knee condition may limit his efficiency in certain tasks.  
However, it does not present manifestations that could be regarded 
as presenting an exceptional or unusual disability.  In fact, the 
evidence of record reveals that the veteran maintains employment 
as a manager at a grocery store.  While the veteran has indicated 
that his knee is painful and requires icing after being at work 
all day, his disability picture is not reflective of factors that 
take it outside of the norm.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  Accordingly, the 
Board finds that the disability at issue does not warrant referral 
for the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (2003).


ORDER

An increased rating for post-operative residuals of a right knee 
injury is denied.


REMAND

The veteran filed a timely Notice of Disagreement (NOD) in 
November 2002 with the September 2002 determination that found 
that the veteran was no longer entitled to a clothing allowance.  
See 38 C.F.R. § 20.302 (2002).  In November 2002, the veteran was 
sent a letter, which notified the veteran of the criteria for a 
clothing allowance.  A Statement of the Case (SOC) has not been 
sent to the veteran regarding this issue.  In Manlicon v. West, 12 
Vet. App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision by an 
agency of original jurisdiction and the agency of original 
jurisdiction failed to issue a SOC, the Board should remand the 
matter for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the following 
action:

After compliance with all due process concerns raised by the 
evidence of record, a SOC should be issued to the veteran and his 
representative concerning the claim of entitlement to a clothing 
allowance that was denied in September 2002.  The veteran should 
be advised of the necessity of filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



